Citation Nr: 0823207	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  02-22 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a disability evaluation in excess of 30 
percent for bronchial asthma with chronic obstructive 
pulmonary disease (COPD) prior to January 17, 2007.

3.  Entitlement to a disability evaluation in excess of 60 
percent for bronchial asthma with chronic obstructive 
pulmonary disease (COPD) from January 17, 2007.

4. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Fiancée


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from June 1971 to October 
1972.

When this matter was last before the Board of Veterans' 
Appeals (Board) in December 2005, it was determined that new 
and material evidence had been received to reopen a 
previously denied claim of entitlement to service connection 
for a psychiatric disorder.  The underlying issue of 
entitlement to service connection for a psychiatric disorder, 
as well as the issues of entitlement to an increased rating 
for bronchial asthma with chronic obstructive pulmonary 
disease (COPD) and entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) were remanded to the Department of 
Veterans Affairs (VA), Atlanta, Georgia Regional Office (RO) 
for additional development and readjudication.  A 
supplemental statement of the case was issued in November 
2007, and the case was returned to the Board.  

In a November 2007 rating decision, the disability evaluation 
of the veteran's service-connected bronchial asthma with COPD 
was increased from a 30 percent rating to a 60 percent 
rating, effective from January 17, 2007.  Given that this 
grant of an increased rating was made effective for a 
separate period of time, the issue has been recharacterized 
in terms of "staged" ratings as noted above.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In May 2008, the veteran's case was advanced on the Board's 
docket pursuant to the provisions of 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The last supplemental statement of the case pertaining to the 
issues of entitlement to service connection for an acquired 
psychiatric disorder and entitlement to an increased rating 
for service-connected bronchial asthma with COPD was issued 
in November 2007.  Subsequent to the issuance of this 
supplemental statement of the case, copies of private medical 
evidence sent by the veteran were associated with the claims 
file.  The veteran did not include with this evidence a 
waiver of initial review by the RO.  Although there is 
indication that the evidence was received prior to the 
issuance of the November 2007 supplemental statement of the 
case, there is no indication that the evidence was reviewed 
in conjunction with the preparation of that supplemental 
statement of the case.  

Since this evidence is pertinent to the veteran's claim, has 
not been considered by the RO, and the appellant has not 
submitted a statement waiving such consideration, it must be 
referred to the RO for initial review.  38 C.F.R. §§ 19.37, 
20.1304 (2007).  It is incumbent upon the RO to review the 
evidence, and if a decision cannot be reached that is 
favorable to the appellant, issue an appropriate supplemental 
statement of the case.  

Further, when this matter was last before the Board in 
December 2005, it was determined that there had been an 
initial RO adjudication of the issue of entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities (TDIU), and that a subsequent 
notice of disagreement had been filed as to its denial, 
requiring the issuance of a statement of the case (SOC).  
Manlincon v. West, 12 Vet. App. 238 (1999).  The RO, through 
the AMC, was directed by the Board to issue a SOC, but 
erroneously issued a supplemental statement of the case 
(SSOC) in November 2007 which informed the veteran that a 
response at that time was optional.  The claims file must be 
returned based upon the failure to complete the requested 
development in compliance with the Board's previous remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether additional 
development is necessary based upon the 
private medical evidence received in May 
2007 and associated with the claims file 
subsequent to the November 2007 
supplemental statement of the case, and 
undertake any such additional 
development.  

2.  Readjudicate the veteran's claims of 
entitlement to service connection for an 
acquired psychiatric disorder and 
entitlement to an increased rating for 
service-connected bronchial asthma with 
COPD, taking into consideration all 
evidence contained in the claims file, 
including that received in May 2007 but 
associated with the claims file following 
the issuance of the March 2007 
supplemental statement of the case.  If 
any benefit on appeal remains denied the 
veteran should be provided a supplemental 
statement of the case and be given the 
legally requisite opportunity to respond.  
The claims folder should be returned to 
the Board.

3.  Issue a statement of the case to 
the veteran and his representative, 
addressing the issue of entitlement to 
a TDIU.  The veteran and his 
representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2007).  

Then, only if the appeal is timely 
perfected, the issue should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



